MEMORANDUM **
Gurdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings and reconsider its prior order affirming an immigration judge’s order of removal. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Singh’s motion as untimely because it was filed over two years after the BIA’s final removal order. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of the entry of a final administrative order of removal); 8 U.S.C. § 1229a(e)(6)(B) (motion to reconsider must be filed within 30 days of the entry of a final administrative order of removal).
We lack jurisdiction to review Singh’s equitable tolling contention because he failed to raise the issue before the *704BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.